        Case 20-31585 Document 153 Filed in TXSB on 06/19/20 Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                                       CASE NO. 20-31585-11

 PEARL RESOURCES LLC                                          CASE NO. 20-31586-11
                                                                 (Chapter 11)
 PEARL RESOURCES OPERATING CO.
 LLC                                                        Jointly Administered Under
    Debtors                                                    Case No. 20-31585-11
                                                           Judge Eduardo V. Rodriquez


 PEARL RESOURCES LLC and PEARL                                   Contested Matter
 RESOURCES OPERATING CO. LLC
                                                   Response to Objection of Debtors’ regarding
 vs.                                                 Claim No. 2 of Transcon Capital, LLC

 TRANSCON CAPITAL, LLC




 TRANSCON CAPITAL, LLC’s, RESPONSE TO DEBTORS’ OBJECTION TO PROOF
                              OF CLAIM

       COMES NOW, Creditor, TRANSCON CAPITAL, LLC., (“Transcon”) in the above-

styled and number cause of action, and files this Response to Debtor PEARL RESOURCES, LLC

and PEARL RESOURCES OPERATING CO. LLC’s (collectively, “Pearl”) Objection to Proof of

Claim (Objection) and would show the Court:

       1.      Transcon agrees with the statement in paragraph 1 of the Objection. Proof of claim

was filed on April 2, 2020 in the amount of $90,223.87, made up of the principal amount of the

Garnet State Well #4 Leasehold (“Well #4”) Lien, pre-judgment interest rate, and reasonable and

necessary attorneys’ fees.

       2.      Transcon denies that its claim is disallowed as alleged in paragraph 2 of the

Objection. Transcon has sustained damages since it has not been paid for the water disposal


CREDITOR’S RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM
                                                                                     PAGE 1 OF 4
        Case 20-31585 Document 153 Filed in TXSB on 06/19/20 Page 2 of 4




services it financed. Def.’s Mot. Summ. J. 1–5. Transcon has further established that Pearl is

liable on this amount since all factual bases relied upon have already been adjudicated at trial and

a judgment was fully granted in favor of Transcon.

       3.      Transcon denies that its claim is disallowed as alleged in paragraph 3 of the

Objection.

       4.      Transcon denies that the proof of claim for case No. 20-31585-evr-11 should not

be allowed as alleged in paragraph 4 of the Objection for the reasons above.

       5.      Transcon denies the allegation in paragraph 5 of the response to the extent of the

underlying factual bases presented by the Affidavit of Myra Dria.

       6.      The allegation in paragraph 6 of the Objection does not require a response.

However, if a response is required then Transcon denies the allegation in paragraph 6 of the

Objection.

                                        FURTHER RESPONSE

       7.      Cannon Oil and Gas (“Cannon”) contracted with PDS Drilling, LLC (“PDS”) to

provide water disposal services following a blowout while drilling Pearl’s Well #4. Transcon was

assigned these claims as a result of financing provided to Cannon. Pl.’s Resp. to Def.’s Mot.

Summ. J. 23–24. The claim amounts encompassing these cleanup services were provided for the

direct benefit of Pearl, its business, and its oil and gas property. As a result of unpaid amounts,

Transcon sent proper and timely notice of a demand for payment. When Pearl refused to tender

payment, Transcon filed an affidavit in the official Public Records of Pecos County, Texas

asserting a mineral lien on the leasehold of Well #4 under Chapter 56 of the Texas Property Code.

Def.’s Mot. Summ. J. Ex. C, at 1–2. Subsequently, Pearl filed a petition to invalidate Transcon’s

lien. All issues argued by Pearl in Pearl’s objection were previously argued by Pearl in the state



CREDITOR’S RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM
                                                                                        PAGE 2 OF 4
        Case 20-31585 Document 153 Filed in TXSB on 06/19/20 Page 3 of 4




court case, styled Pearl Resources Operating Co. LLC and Pearl Resources, LLC v. RH Trucking,

LLC, Transcon Capital, L.L.C. d/b/a Cannon Oil & Gas, LLC, Newpark Drilling Fluids, LLC,

and Wild Well Control, Inc., No. P-7797-83-CV (83rd Dist. Ct., Pecos County, Tex.). In the state

court case, a declaratory judgment was issued in favor of Transcon., which judgment was attached

to Transcon’s Proof of Claim No. 20-31585-evr-11 ordering that the Transcon mineral lien was

valid, properly perfected, and satisfied all the requirements of the Texas Property Code. Corrected

Final J. at 1–2, Oct. 2, 2019, Cause No. P-7797-83-CV. Debtors have filed virtually identical

objections to practically all proofs of claim. See [Dkt Nos. 115, 116, 117, 118, 119, 120].

Moreover, when confronting extensive litigation history such as here, bankruptcy courts routinely

determine that state courts are competent to handle to conclusion the causes of action that have

been raised in the state court litigation—as opposed to necessitating an adversary proceeding

overseen as part of the bankruptcy administration. See, e.g., In re Patel, 2010 WL 3239128, at

*1-2 (lifting stay to permit parties to obtain trial court rulings on post-jury verdict motions);

In re Kao, 2015 WL 9412744, at *2 (lifting stay to allow parties to continue litigation that

preceded the bankruptcy by several years); In re Young, 2006 WL 3088225, at *2 (lifting stay

because “delaying the state court’s consideration of the [dispositive] motions would impede

judicial economy and would result in hardship to Movant, in light of the past delays Movant has

experienced as a result of the bankruptcy filings”). Here, Texas state courts (specifically, the 83rd

Judicial District and the Eighth Court of Appeals) have been involved in the parties’ litigation

since its inception in October 2017, competing Motions for Summary Judgment were filed by

both Pearl and Transcon, a hearing was held on such competing motions, and a final order has

been rendered regarding the motions. That verdict, and the findings it is based on, should be given

proper deference and Transcon’s claim should be allowed.



CREDITOR’S RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM
                                                                                        PAGE 3 OF 4
        Case 20-31585 Document 153 Filed in TXSB on 06/19/20 Page 4 of 4




                                             CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Creditor Transcon respectfully requests

that the relief requested in the Objection with respect to Transcon be denied in all respects and

that Transcon receive such other and further relief to which it may be justly entitled to receive.



                                              RESPECTFULLY SUBMITTED,

                                              BIGBEE & CURTIS, LLP
                                              Attorneys at Law
                                              P.O. Box 53068
                                              Lubbock, TX 79453
                                              806.319.8520 - Telephone
                                              806.686.4038 – Facsimile
                                              ryan@bigbeecurtislaw.com – E-Mail


                                              By: /s/ Ryan J. Bigbee
                                              Ryan J. Bigbee
                                              SBN 24050292
                                              Attorney for CREDITOR TRANSCON

                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 19, 2020 a true and correct copy of the foregoing was served by
the Court’s Electronic Case Filing System to all parties registered or otherwise entitled to receive
electronic notices.


                                                   /s/ Ryan J. Bigbee
                                                   Ryan J. Bigbee




CREDITOR’S RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM
                                                                                         PAGE 4 OF 4
